In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated July 3, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant met his prima facie burden of estabfishing that he was an out-of-possession landlord who was not obligated under the lease to remove snow or ice from the property and who did not retain a sufficient degree of control over the premises to provide a basis for liability (see Vijayan v Bally’s Total Fitness, 289 AD2d 224 [2001]; Carvano v Morgan, 270 AD2d 222 [2000]; Maldonado v Matera, 237 AD2d 584 [1997]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact. Florio, J.P., Krausman, Fisher and Lifson, JJ., concur.